                              UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF PENNSYLVANIA
MANNA MASSAQUI,                                                   :
                              Plaintiff                           :       CIVIL ACTION NO. 3:15-2448
          v.                                                      :                    (JUDGE MANNION)
CHAPLAIN S. MORRIS, et al.,                                       :
                              Defendants                          :
                                                         ORDER
          In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
          (1)       the report of Judge Arbuckle, (Doc. 110), is ADOPTED IN
                    ITS ENTIRETY;
          (2)       the DOC Defendants’ motion for summary judgment, (Doc.
                    80), with respect to all of the plaintiff’s claims in his
                    complaint, (Doc. 1), against all eight defendants is
                    GRANTED IN ITS ENTIRETY and, JUDGMENT is entered
                    in favor of the defendants and against the plaintiff.
          (3)       the Clerk of Court is directed to CLOSE THIS CASE.




                                                                   s/ Malachy E. Mannion
                                                                   MALACHY E. MANNION
                                                                   United States District Judge

Date: February 11, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2015 MEMORANDA\15-2448-01-ORDER.wpd
